EXHIBIT 23.2 CONSENT OF L.L. BRADFORD & COMPANY, LLC CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in Post Effective Amendment No.3 to this Registration Statement on Form S-1/A of our report dated March 10, 2011, relating to the financial statements of U-Swirl, Inc. (formerly known as Healthy Fast Food, Inc.). We also consent to the reference to our firm under the headings “Experts” in such registration statement. /s/ L.L. Bradford & Company, LLC Las Vegas, Nevada September 15, 2011
